
	
		I
		112th CONGRESS
		2d Session
		H. R. 6044
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to
		  authorize the Secretary of Defense and the Secretary of Veterans Affairs to
		  accept voluntary services from veterans and veterans service organizations at
		  national cemeteries.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Veterans for Cemetery
			 Service Act.
		2.Authority to accept
			 voluntary services
			(a)Department of
			 DefenseSection 1588(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(9)Voluntary services performed by a veteran
				or a veterans service organization at a cemetery under the control of the
				Secretary to support the personnel of such cemetery, including by a veteran
				sharing with visitors to the cemetery the story of the military service of the
				veteran.
					.
			(b)Department of
			 Veterans AffairsSection 2404(e) of title 38, United States Code,
			 is amended—
				(1)by striking
			 In carrying out and inserting (1) In carrying
			 out; and
				(2)by adding at the
			 end the following:
					
						(2)(A)In carrying out the Secretary’s
				responsibilities under this chapter, the Secretary may accept voluntary
				services performed by a veteran or a veterans service organization at a
				national cemetery to support the personnel of such cemetery, including by a
				veteran sharing with visitors to the cemetery the story of the military service
				of the veteran.
							(B)The Secretary shall prescribe
				regulations to carry out subparagraph (A), including to ensure the proper
				qualifications, supervision, and role of a volunteer under such
				subparagraph.
							.
				
